Citation Nr: 1215533	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-22 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection and assigned a noncompensable evaluation for hemorrhoids, effective January 30, 2007.  The Veteran appealed for a higher rating.  

The claim for service connection for a disability affecting internal organs as due to chemical poisoning, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the evidence reflects that, for the duration of the appeals period, the Veteran's service-connected disability has been manifested by large or thrombotic hemorrhoids, which are irreducible with excessive redundant tissue, evidencing frequent recurrences.  However, hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, have not been shown.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1, 4.114, Diagnostic Code 7336 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and to Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in February 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2009 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

In addition, VA has obtained examinations and medical opinions in support of the Veteran's claim.  Significantly, he has not contended, and the record does not otherwise suggest, that any of those examinations or opinions was inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Moreover, the mere passage of time since those examinations and opinions does not, in and of itself, warrant additional development.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).

In light of the foregoing, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

General Rating Principles

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran contends that he is entitled to an initial compensable disability rating for hemorrhoids.

The service-connected hemorrhoids are rated as noncompensably disabling under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, the criteria for the next higher rating, 10 percent, are external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted when there is persistent bleeding with secondary anemia or fissures.  There is no higher rating.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2011). 

By way of background, the service treatment records show that the Veteran was treated for, and diagnosed with, hemorrhoids during his period of active service.  After his release from the military, he sought periodic treatment for internal and external hemorrhoids.  Significantly, that treatment included an inpatient banding procedure in 1988 and three separate laser operations in 2003.  Subsequent private treatment records reflect ongoing treatment for rectal pain consistent with diagnoses of external and internal hemorrhoids.  

On VA QTC examination in July 2007, the Veteran reported a 29-year history of hemorrhoids with onset of the condition in service.  His hemorrhoids were constantly present.  The condition was productive of itching, diarrhea, rectal pain, a nagging feeling of a need to empty the bowels, constipation, swelling, and bleeding.  The Veteran denied perianal discharge.  He stated that he required constant use of over-the-counter topical medications.  The Veteran also related a medical history of hospitalization and surgery for hemorrhoids in 1988.  He endorsed residual symptoms following the procedure.  Additionally, the Veteran indicated that he had undergone three laser operations in 2003 for treatment of internal hemorrhoids.  He denied any residuals following those surgeries.  With respect to functional impairment, the Veteran complained of painful bowel movements, constipation, bleeding and itching associated with his hemorrhoids.  

On clinical examination, the Veteran was noted to be well nourished.  Inspection of the affected area revealed two external hemorrhoids that were not reducible.  There was evidence of frequent recurrence without excessive redundant tissue.  However, thrombosis was notably absent.  In addition, there were no ulcerations, fissures, reduction of lumen, trauma, bleeding, proctitis, infections, fistulas, spinal cord injury, protrusion, or loss of sphincter control.  Nor was there any significant anemia or evidence of malnutrition associated with the Veteran's rectal condition.  Based on the results of the examination, the July diagnosed internal and external hemorrhoids.

The record thereafter shows that the Veteran was afforded an additional VA QTC examination in November 24, 2009.  He reported chronic hemorrhoids, accompanied by constant or near constant symptoms ongoing for 32 years, to include itching, diarrhea, rectal pain, a nagging feeling of a need to empty the bowels, constipation, swelling, perianal discharge, and bleeding.  The Veteran denied leakage of stool.  He required constant use of over-the-counter topical medications and prescription medicated pads.  The Veteran stated that he was unable to go anywhere without topical cream and medicated pads.  He also reported that he had been surgically treated for hemorrhoids in 1988 and 2003.  Additionally, he complained of residuals following the surgical procedures, to include recurrent constant hemorrhoids, bloody stools, external and internal bleeding, pain, itching and swelling.  

Examination revealed small, non-inflamed, reducible external hemorrhoids.  Thrombosis was absent.  There was no evidence of frequent recurrence without excessive redundant tissue.  Nor was there any evidence of ulcerations, fissures, reduction of lumen, trauma, bleeding, proctitis, infections, fistulas, spinal cord injury, protrusion, or loss of sphincter control.  The rectum condition did not cause significant anemia and did not cause malnutrition.  On the contrary, the Veteran was noted to be over nourished.  The diagnosis was hemorrhoids.  The examiner reported that the effect of the Veteran's hemorrhoids on his usual occupation was minimal.  With regard to the effect on the Veteran's activities of daily living, the examiner stated that the condition was a nuisance given the need for frequent treatment, but did not impose any functional limitations.

Based on the above lay and clinical evidence, the Board finds that a higher initial rating of 10 percent is warranted for the Veteran's hemorrhoids.  AS a basis for this conclusion, the Board notes that, during the initial VA examination conducted prior to the grant of service connection, the Veteran's hemorrhoids were shown to be both irreducible and frequently recurrent.  Such symptoms are encompassed in the criteria warranting a 10 percent rating under Diagnostic Code 7336.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2011).  Moreover, while mindful that the other factors listed in that rating criteria -- large or thrombotic hemorrhoids, with excessive redundant tissue - have not been clinically established, the Board observes that all of those factors need not be manifested in order to justify an increased evaluation.  On the contrary, all that is required is that the probative evidence most nearly approximate the criteria warranting that higher rating.  See 38 C.F.R. § 4.7.  Such evidence has been presented here.  

Indeed, in addition to the July 2007 VA examiner's findings, the record includes the Veteran's own account of chronic hemorrhoids, manifested by itching, diarrhea, rectal pain, constipation, bowel problems, swelling, perianal discharge, and bleeding.  Although a lay person, the Veteran is competent to attest to such symptoms, which fall within the realm of his personal experience, and his statements in that regard are considered credible in the absence of any contradictory findings.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board finds that those reported symptoms, while not expressly listed in the applicable rating code, are consistent with a finding of hemorrhoids that are more than mild or moderate in degree.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that his overall symptoms met the criteria for higher 10 percent rating, effective the date of service connection.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2011).

The Board further finds that the requirements for a 10 percent hemorrhoids rating have been satisfied throughout the entire pendency of the appeal.  In this regard, the Board is cognizant that frequent, recurring, non-reducible hemorrhoids were not clinically shown during the Veteran's most recent examination on November 24, 2009.  Nevertheless, the Board considers it significant that the clinician who performed that examination did not reconcile his findings with those of the prior examiner.  Nor did that follow-up clinician take into account the other evidence of record, documenting the Veteran's longstanding struggles with recurrent hemorrhoids necessitating frequent clinical treatment.  The November 2009 examiner's failure to consider this pertinent medical history reduces the probative weight of his findings regarding the reducible, non-frequent, non-recurrent nature of the Veteran's hemorrhoids.  38 C.F.R. § 4.1.  In any event, the Board observes that the November 2009 examiner did not expressly indicate that the Veteran's service-connected disability had improved since his prior examination.  As such, that follow-up examiner's report cannot serve as a stand-alone basis for assigning a lower (i.e., noncompensable) rating for the period effective November 24, 2009.   

For the foregoing reasons, the Board concludes that an initial 10 percent rating is warranted for the Veteran's hemorrhoids, effective the date of service connection.  However, the Board finds that the overall evidence of record does not support a grant of an even higher evaluation.  On the contrary ,while the Veteran has complained of bleeding in connection with his hemorrhoids, he has not classified this symptom as persistent.  Nor has reported any of the other symptoms (anemia, rectal fissures) used to justify the assignment of a 20 percent rating under Diagnostic Code 7336.  38 C.F.R. § 4.114 Diagnostic Code 7336 (2011).  Moreover, the record does not otherwise show that any of these symptoms have been established through probative lay or clinical evidence.  As such, the Board finds that the Veteran's hemorrhoids have not met the criteria for the maximum 20 percent evaluation available under the above rating code.  

Next, the Board has considered whether a higher rating is warranted under any other diagnostic code.  However, the Veteran has not reported any impairment of sphincter control, and none has been shown on clinical evaluation.  Accordingly, the Board finds that the diagnostic code pertaining to that disability is not for application.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2011).  Additionally, as Veteran's hemorrhoids have not been associated with any with any other digestive disorder, the Board finds that no other diagnostic codes are applicable in this instance.  38 C.F.R. § 4.114 (2011).

In reaching this decision, the Board is sympathetic to the Veteran's contentions that his hemorrhoids are more disabling than currently evaluated.  As noted above, his lay assertions of constant itching, diarrhea, rectal pain, constipation, swelling, perianal discharge and bleeding, which require constant use of topical medications and prescription medicated pads, have been duly considered in the assignment of an increased initial evaluation of 10 percent for hemorrhoids.  However, while the Veteran may feel than even an higher rating is warranted, he has not been shown to have the requisite expertise to assess the severity of his hemorrhoids within the context of the applicable rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the weight of the competent and credible evidence shows that, since the initial date of service connection, the Veteran's service-connected hemorrhoids have met the criteria for an initial rating of 10 percent, but no higher, under the applicable diagnostic criteria.  All reasonable doubt has been resolved in the Veteran's favor in reaching this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence fails to support the assignment of an evaluation in excess of 10 percent for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1).  Moreover, if the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected hemorrhoids reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service connected disability causes unusual factors such as frequent hospitalizations or marked interference with employment beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial rating of 10 percent for hemorrhoids is granted.   


____________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


